Case 2:15-cr-20652-GCS-DRG
       2:15-cr-20652-GCS-DRGECF
                             DocNo.
                                 # 735
                                    1549Filed
                                           filed10/30/17
                                                 12/03/19 PgPageID.20571
                                                             1 of 21 Pg ID Page
                                                                           4116 1 of 21




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


          UNITED STATES OF AMERICA,
                             Government,
                                                     HONORABLE GEORGE CARAM STEEH
                 v.
                                                     No. 15-20652
          D-3 EUGENE FISHER,
          D-4 COREY BAILEY,
          D-6 ROBERT BROWN,
          D-13 ARLANDIS SHY,
          D-16 JAMES ROBINSON,
          D-19 KEITHON PORTER,
                         Defendants.
          _____________________________/
                                STATUS CONFERENCE HEARING
                                    Monday, May 1, 2017
                                          -    -    -
          APPEARANCES:
          For the Government:                      CHRISTOPHER GRAVELINE, ESQ.
                                                   Assistant U.S. Attorney

          For the Defendants:                      HENRY M. SCHARG, ESQ.
                                                   On behalf of Eugene Fisher
                                                   JOHN R. MINOCK, ESQ.
                                                   KEITH A. SPIELFOGEL, ESQ.
                                                   On behalf of Corey Bailey
                                                   JAMES FEINBERG, ESQ.
                                                   JOHN R. MARTIN, ESQ.
                                                   On behalf of Robert Brown
                                                   MARK MAGIDSON, ESQ.
                                                   JOHN THEIS, ESQ.
                                                   On behalf of Arlandis Shy
Case 2:15-cr-20652-GCS-DRG
       2:15-cr-20652-GCS-DRGECF
                             DocNo.
                                 # 735
                                    1549Filed
                                           filed10/30/17
                                                 12/03/19 PgPageID.20572
                                                             2 of 21 Pg ID Page
                                                                           4117 2 of 21




                                                   WILLIAM SWOR, ESQ.
                                                   On behalf of James Robinson
                                                   JUAN MATEO, ESQ.
                                                   On behalf of Keithon Porter


                                          -    -    -

                       To Obtain Certified Transcript, Contact:
                   Ronald A. DiBartolomeo, Official Court Reporter
                        Theodore Levin United States Courthouse
                        231 West Lafayette Boulevard, Room 238
                               Detroit, Michigan 48226
                                     (313) 962-1234
                  Proceedings recorded by mechanical stenography.
               Transcript produced by computer-aided transcription.
Case 2:15-cr-20652-GCS-DRG
       2:15-cr-20652-GCS-DRGECF
                             DocNo.
                                 # 735
                                    1549Filed
                                           filed10/30/17
                                                 12/03/19 PgPageID.20573
                                                             3 of 21 Pg ID Page
                                                                           4118 3 of 21
                                                                                 3



    1                                   I   N   D   E   X
    2     _________________________________________________________Page
    3     Status Conference Hearing                                                  4
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13                               E   X   H   B   I   T   S
   14     Identification__________________________Offered                  Received
   15
   16                               N       O       N       E
   17
   18
   19
   20
   21
   22
   23
   24
   25


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
       2:15-cr-20652-GCS-DRGECF
                             DocNo.
                                 # 735
                                    1549Filed
                                           filed10/30/17
                                                 12/03/19 PgPageID.20574
                                                             4 of 21 Pg ID Page
                                                                           4119 4 of 21
                                                                                 4



    1                                           Detroit, Michigan
    2                                           Monday, May 1, 2017
    3                                     -     -     -
    4                        THE CLERK:       Case Number 15-2O652, United
    5        States of America versus Eugene Fisher, Corey Bailey,
    6        Robert Brown, Arlandis Shy, James Robinson and Keithon
    7        Porter.
    8                        MR. GRAVELINE:         Good afternoon.   Chris
    9        Graveline and Raj Prasad for the United States.
   10                        THE COURT:       Welcome.
   11                        MR. SCHARG:      Good afternoon.     Henry Scharg on
   12        behalf of Eugene Fisher.
   13                        MR. MAGIDSON:      Good afternoon, your Honor.
   14        Mark Magidson on behalf of Mr. Shy.
   15                        MR. THEIS:       John Theis on behalf of Mr. Shy
   16        as well.
   17                        MR. SPIELFOGEL:        Good afternoon, your Honor.
   18        Keith Spielfogel on behalf of Corey Bailey.
   19                        MR. MINOCK:       John Minock on behalf of Corey
   20        Bailey.
   21                        MR. MATEO:       Good afternoon, your Honor.       Juan
   22        Mateo appearing on behalf of Keithon Porter.
   23                        MR. SWOR:     Good afternoon, your Honor.
   24        William Swor on behalf with James Robinson.
   25                        MR. FEINBERG:      James L. Feinberg and John


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
       2:15-cr-20652-GCS-DRGECF
                             DocNo.
                                 # 735
                                    1549Filed
                                           filed10/30/17
                                                 12/03/19 PgPageID.20575
                                                             5 of 21 Pg ID Page
                                                                           4120 5 of 21
                                                                                 5



    1        Martin on behalf of Robert Brown.
    2                        THE COURT:     Okay.    Welcome.
    3                        MR. GRAVELINE:      Good afternoon, your Honor.
    4        This being a status conference, at our last status
    5        conference, we talked about having all the discovery out
    6        by April 15th.      That is not been accomplished in this
    7        case.    Since the last status conference, we have produced
    8        over 2,400 pages of discovery, numerous security camera
    9        footage, Instagram returns, jail calls to particular
   10        defendants, and other related evidence to include
   11        photographs and YouTube material.
   12                  By our account, we still have about 500 more pages
   13        of materials less the -- the agent who has been doing this
   14        since our last status conference is looking at the
   15        indictment, going through every overt act, collecting
   16        information.     So an overt act, for example, talks about
   17        selling prescription pills in West Virginia.             They have
   18        gone to West Virginia, collected reports, collected
   19        witness statements.       If there is any physical evidence,
   20        they've collected that.        Any lab reports, and so all of
   21        those things are being collected, and then being turned
   22        over to the defense.
   23                  We believe these last 500 pages will be produced
   24        by the end of this week, and then in terms of the
   25        particular defendants here, I've received correspondence


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
       2:15-cr-20652-GCS-DRGECF
                             DocNo.
                                 # 735
                                    1549Filed
                                           filed10/30/17
                                                 12/03/19 PgPageID.20576
                                                             6 of 21 Pg ID Page
                                                                           4121 6 of 21
                                                                                  6



    1        from Mr. Feinberg and Mr. Minock asking for particular
    2        pieces of discovery, as well as Mr. Mateo as well.              We
    3        have been working through that.          Some of it -- and I will
    4        be the first to say -- that I have been completely
    5        responsible.     For last three weeks I have been preparing
    6        for another trial that was suppose start last Tuesday.                   I
    7        owe them some responses here.
    8                  Most of it goes towards some of the cell phone
    9        materials.     Mr. Feinberg put together a letter asking for
   10        I believe eight different things, and we have been talking
   11        about that before trial, before this hearing as well.                So
   12        we are working through the discovery.           We are talking to
   13        each other.
   14                  The biggest pieces that I think we need to get out
   15        still other than these 500 pages that we currently have,
   16        are our expert witness notice, which would include all of
   17        the lab people who tested drugs, firearms, cell phone
   18        expert report.      That's been a topic of conversation in
   19        this group, what exactly what our cell phone expert will
   20        say.   They have the raw data, but they are looking for the
   21        cell phone expert report.
   22                  Since this group is trailing the first group a
   23        little bit, I think I will be producing at the same time
   24        as to Group 1, the same material for Group 2.             The
   25        discovery that remains in terms of police reports and


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
       2:15-cr-20652-GCS-DRGECF
                             DocNo.
                                 # 735
                                    1549Filed
                                           filed10/30/17
                                                 12/03/19 PgPageID.20577
                                                             7 of 21 Pg ID Page
                                                                           4122 7 of 21
                                                                                 7



    1        those types of articles will be done by this Friday.               I
    2        will be talking with my cell phone expert, if not by the
    3        end of the day today, hopefully by tomorrow to get a
    4        timeline on his report, which I think will be sometime
    5        during the month of May we'll have that out.             I don't want
    6        to give a date certain until I have spoken to him, but
    7        that's what we're looking for right now.
    8                  For the record for this particular group, just to
    9        inform this particular group where they stand in relation
   10        to Group 1, Group 1 just had a trial date set for
   11        October 10, 2017, motion cutoff date of July 31th for the
   12        motions, and a plea cutoff date of September 18th, and the
   13        Court stated that you will be gone for most of the month
   14        of December in the Ninth Circuit.
   15                        THE COURT:     Correct.
   16                        MR. GRAVELINE:      So it is just to inform this
   17        trial group where they stand in relation to that group.
   18                  As we laid out in the last status conference is
   19        the plan in this case to see what the Capital Case Unit
   20        and the Attorney General plans to do with Mr. Arnold's
   21        capital case first and foremost, and with Mr. Arnold, his
   22        counsel stated that they believe that they will have their
   23        mitigation packet submitted to us, U.S. Attorney's Office,
   24        by June 15th and hopefully before that, and we hope to
   25        have a decision based on the Court scheduling this on


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
       2:15-cr-20652-GCS-DRGECF
                             DocNo.
                                 # 735
                                    1549Filed
                                           filed10/30/17
                                                 12/03/19 PgPageID.20578
                                                             8 of 21 Pg ID Page
                                                                           4123 8 of 21
                                                                                 8



    1        behalf of Mr. Arnold by the end of July, and so if we have
    2        that decision, I think that will then help inform what
    3        will happen in this particular group, and also when
    4        mitigation and decisions have to be made for this
    5        particular group as well, for those individuals who still
    6        face death eligible charges.
    7                  In terms of I believe the last time we held a
    8        status conference in terms of a general trial date for the
    9        second group, we talked of January of 2018.             Based upon
   10        what we set in the first group, I think that's still
   11        realistic.     If we can get that first group done in October
   12        and November, I think it's still realistic to try this
   13        case in January.      I would suggest mid-January as oppose to
   14        early on, and that would give the Court 6-7 weeks between
   15        trials, and it would help us sort out where we stand in
   16        terms of the various pieces of evidence and whatnot.
   17                        THE COURT:     Okay.
   18                        MR. GRAVELINE:      That would be the
   19        government's status report at this time in terms of both
   20        discovery and where we stand in terms of time in this
   21        case.
   22                        THE COURT:     So how much will be lagging
   23        behind the first group in terms of discovery for this
   24        group?    Is it going to be completed simultaneously with
   25        the first?


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
       2:15-cr-20652-GCS-DRGECF
                             DocNo.
                                 # 735
                                    1549Filed
                                           filed10/30/17
                                                 12/03/19 PgPageID.20579
                                                             9 of 21 Pg ID Page
                                                                           4124 9 of 21
                                                                                 9



    1                        MR. GRAVELINE:      I would say for the most
    2        part, yes.     The one difference could be, for example, Mr.
    3        Feinberg asked for several pieces of discovery from a 20O6
    4        homicide that Mr. Brown was charged with.            Depending on
    5        how the evidence breaks out, maybe we won't be presenting
    6        as much on the 20O6 homicide during that first trial since
    7        Mr. Brown is not part of that first trial.
    8                  So that's -- I think a client specific type
    9        discovery might lag behind the general discovery that
   10        we're talking about, but I think we're working through
   11        some of those issues, and where we agree and disagree, I
   12        believe talking to defense, they might be filing some
   13        motions for earlier disclosure of information, but I think
   14        in terms of general discovery, I think that will be pretty
   15        much on pace where Group 1 is.
   16                  If I could suggest to the Court that maybe the
   17        motion practice for this group perhaps lag behind that
   18        first group by a month so while-- or even to maybe the
   19        motions would be due with this group on September 30th,
   20        and even though we will be in trial, there are three of us
   21        who are participating from the prosecution side.              So we
   22        will be able to respond to the motions from Group 2 while
   23        in trial on Group 1.       We can set that type of motion for
   24        this group.
   25                        THE COURT:     Unless you are unable to have the


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 10
                                                           PageID.20580
                                                              of 21 Pg ID 4125
                                                                          Page 10 of
                                       21
                                                                              10



   1        discovery along the same pace, but it sounds like you
   2        could?
   3                        MR. GRAVELINE:     I think discovery will go
   4        along the same pace.       So for example, the cell phone
   5        expert report will be given to all counsel in all three
   6        groups at the same time.        I'm not going to hold back just
   7        because of the second group.
   8                  The only question are the client specific type of
   9        discovery.     So regardless when we do the motion deadline,
  10        if we have those types of discovery disputes, perhaps it's
  11        just a matter of we argue as we go along here, as oppose
  12        to waiting until -- you know, in terms of discovery
  13        dispute when, where and how much discovery we're obligated
  14        to turn over to them.
  15                        THE COURT:    My question was whether it's
  16        possible to keep enough flexibility in the process so if a
  17        number of individuals in Group 1 decide to take advantage
  18        of a plea agreement, others could be moved up if they are
  19        otherwise far enough along in discovery.
  20                        MR. GRAVELINE:     Well, I think in terms of
  21        this particular group, I think perhaps the only defendant
  22        who might be able to take advantage of a situation like
  23        that is Mr. Robinson, simply because I don't know -- and
  24        I'll let defense counsel speak to this -- from a
  25        mitigation point of view, they'll have their mitigation


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 11
                                                           PageID.20581
                                                              of 21 Pg ID 4126
                                                                          Page 11 of
                                       21
                                                                              11



   1        packet prepared, and we'll have a decision from Washington
   2        D.C. in time to move up into the October 10th trial date.
   3        They are still, based on my conversations with them, they
   4        are still working pretty hard.         They are pretty focused on
   5        that piece as oppose to moving up for trial.            In this
   6        particular group, I think that might only be Mr. Robinson.
   7                        THE COURT:    Okay.
   8                        MR. GRAVELINE:     Thank you.
   9                        MR. SWOR:    Your Honor, considering the fact
  10        that we've received no discovery that identifies specific
  11        to Mr. Robinson, the suggestion that we could be ready for
  12        a multiple defendant death penalty level trial by
  13        September is absurd.       The government has resisted my
  14        requests to turn over specific information.            I'm going to
  15        be filing a motion, but it cannot be trial by ambush.
  16                        MR. FEINBERG:     One of the things that -- Jim
  17        Feinberg on behalf of Mr. Brown -- the Court is aware that
  18        in 20O6, another person in Frank Murphy Recorder's Court
  19        was found guilty twice of the murder that Mr. Brown is now
  20        being accused of committing in federal court.            Apparently,
  21        there is a complete transcript of the second trial.              There
  22        is no transcript of the first trial because the notes were
  23        lost.
  24                  The government has now the entire transcript of
  25        that trial.     They paid $1,800 in Frank Murphy for that


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 12
                                                           PageID.20582
                                                              of 21 Pg ID 4127
                                                                          Page 12 of
                                       21
                                                                              12



   1        transcript.     The government's response to my asking them
   2        for a copy is, we can get it the same way they did.              So I
   3        don't know whether or not the Court wants to issue an
   4        order allowing that transcript to be paid out of CJA
   5        funds, or that the government make a copy of the
   6        transcript.     Apparently there's nine volumes of
   7        transcripts.
   8                  I am fully aware that the court reporters need to
   9        be paid, but I don't know whether or not the government --
  10        if the Court wants CJA to buy another entire transcript
  11        when, in fact, the government has it.
  12                        MR. GRAVELINE:     Just to be clear on this, the
  13        court reporters are independent contractors both here and
  14        at Frank Murphy Hall of Justice.         This is how they get
  15        pay.   Not in this case, but I've had multiple court
  16        reporters saying, why are you handing out the transcripts
  17        for free when they can order a copy, and I can be paid for
  18        what I do?     So that's genesis of this.
  19                  Now if the Court decides that no, we're not paying
  20        CJA funds, that's, you know, the genesis, and you know,
  21        I'm -- you know, this part of negotiation -- not
  22        negotiation -- the court reporters have asked me on
  23        multiple occasions to push back a little bit and say,
  24        people have to order their own copy.          That was my
  25        suggestion.     They can order their own a copy and apply for


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 13
                                                           PageID.20583
                                                              of 21 Pg ID 4128
                                                                          Page 13 of
                                       21
                                                                              13



   1        CJA funds.     If the Court decides, no, not paying that and
   2        we're told to hand it over, we'll hand it over.             That's
   3        the genesis of that.       I'm not trying to be some
   4        obstruction here.      I got it, you don't.       That's the
   5        genesis.
   6                        THE COURT:    Is Mr. Feinberg the only one
   7        affected by this?
   8                        MR. GRAVELINE:     Yes, of that particular
   9        transcript.
  10                        THE COURT:    Was the transcript actually
  11        produced for you?
  12                        MR. GRAVELINE:     We asked them to prepare it.
  13        It's been prepared and done as of last week, and we have
  14        paid for that initial copy of the transcript.
  15                        THE COURT:    So it would presumably be an
  16        additional copy?
  17                        MR. GRAVELINE:     I think it would be at a
  18        discounted rate.
  19                        THE COURT:    I'll figure it out.       I'll check
  20        it out.
  21                        MR. FEINBERG:     If CJA funds have to be
  22        used -- and I don't know how the court reporter gets paid,
  23        whether I have to pay the court reporter out of my pocket,
  24        and then get reimbursed --
  25                        THE CLERK:    You have to file a motion.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 14
                                                           PageID.20584
                                                              of 21 Pg ID 4129
                                                                          Page 14 of
                                       21
                                                                              14



   1                        MR. FEINBERG:     But they get the order that
   2        they have to submit a voucher.
   3                        THE COURT:    Give me a couple of days to
   4        figure it out.
   5                        MR. FEINBERG:     There are additional materials
   6        related to the homicide that Mr. Brown is charged with,
   7        the entire Detroit homicide file at that time back in 2006
   8        include all of the witness statements.           The government is
   9        saying they don't want to give it to us because it may be
  10        Jencks.    Well, if there are witness statements that say
  11        someone else committed the crime, that's not Jencks.
  12        That's exculpatory, and is something we need immediately.
  13                  Also, we made need it for mitigation purposes.
  14                        THE COURT:    All right.
  15                        MR. GRAVELINE:     Mr. Feinberg and I have
  16        discussed this, and that might be a good substance for a
  17        motion.
  18                        THE COURT:    Okay.    Mr. Mateo?
  19                        MR. MATEO:    Your Honor, on behalf of Mr.
  20        Porter, Mr. Graveline as noted previously, we've sent the
  21        government written correspondence on a matter that we
  22        think we should be provided discovery.           I know you've been
  23        busy, and I can personally attest to that.            I'm going to
  24        add to that list.      I have another situation where I'm
  25        requesting certain files from the Wayne County


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 15
                                                           PageID.20585
                                                              of 21 Pg ID 4130
                                                                          Page 15 of
                                       21
                                                                              15



   1        Prosecutor's Office, and because there's one case pending,
   2        they cannot release that information.          I will propose to
   3        the government by a stipulated order, that they order
   4        Wayne County Prosecutor's Office to turn that material
   5        over to us, and there may be other files that they have.
   6        I have an outstanding request that I may need assistance
   7        on.   I may need those files for purposes of the mitigation
   8        package.
   9                  The only other question or note that I want to
  10        make in terms of discovery is they have told you that they
  11        have 500 additional pages.        I don't believe that would
  12        cover what I believe is missing.         So is there a way we can
  13        have an understanding as to when we file our discovery
  14        motion so we can sort this out if we have to?
  15                        THE COURT:    I don't see any reason to delay
  16        or file such a motion if you feel there's enough to
  17        demonstrate a show cause.
  18                        MR. MATEO:    We'll do.
  19                        THE COURT:    You're not restricted.
  20                        MR. GRAVELINE:     Just for the record, we will
  21        not be agreeing to a stipulated order demanding the Wayne
  22        County Prosecutor's Office to turn over the files, just
  23        like we would not appreciate them stipulating to anything
  24        coming out of our files.        The United States government
  25        will not enter into a stipulated order to that effect.              So


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 16
                                                           PageID.20586
                                                              of 21 Pg ID 4131
                                                                          Page 16 of
                                       21
                                                                              16



   1        Mr. Mateo can file a motion, and that will be the subject
   2        of some litigation at trial.
   3                        THE COURT:    So you're indicating that they
   4        won't share with you either?
   5                        MR. GRAVELINE:     I would imagine that, and to
   6        be quite honest with you, I think I know exactly the
   7        situation that Mr. Mateo is talking about here.             I would
   8        not -- no, I would not be seeking the contents of their
   9        files for the particular person that he is talking about.
  10                        THE COURT:    All right.
  11                        MR. GRAVELINE:     I cannot imagine this will be
  12        a situation where that I will be going to the Wayne County
  13        Prosecutor's Office saying, you have to hand me over this
  14        material in their investigative file, just like they would
  15        not agree to that, coming to our office and saying, we
  16        need your investigative files.
  17                  Now there are Detroit Police reports and other
  18        things that Mr. Mateo wants to say, what about the Detroit
  19        Police reports?      That's totally different.        That's an
  20        investigative agency as oppose to a prosectorial agency,
  21        and if there's some relevance, then we can talk about
  22        that, but the investigative file from the Wayne County
  23        Prosecutor's Office, no, we will not be agreeing to that.
  24        That will be the subject of a motion.
  25                        THE COURT:    All right.     Well, I guess if


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 17
                                                           PageID.20587
                                                              of 21 Pg ID 4132
                                                                          Page 17 of
                                       21
                                                                              17



   1        there are portions of that file that you feel are clearly
   2        important to receive, and maybe would not constitute
   3        materials withheld, and there's a request for some
   4        informal action by the Court, I could certainly make a
   5        call to the prosecutor's office to discuss it at least,
   6        but I want you to both agree that the information --
   7                        MR. MATEO:    Your Honor, I have been in
   8        contact with the executive over at the Wayne County
   9        Prosecutor's Office, and I believe that they would
  10        probably agree to a stipulated order.          So I'll do whatever
  11        I can to minimize whatever issues to bring to your
  12        attention.
  13                        THE COURT:    All right.     Okay.    Any other
  14        input from defense counsel?
  15                        MR. MARTIN:     Your Honor, just so I can be
  16        clear, if I understand what Mr. Graveline just said, which
  17        I think is totally reasonable, to wait and see what the
  18        department says about Mr. Arnold before any decision by
  19        anybody else, and I understand that to mean that with
  20        regards our submissions, we would have to wait until that.
  21        There's no reason for us to file until that decision is
  22        made.   So I guess once a decision is made by Mr. Arnold,
  23        assume if Arnold is declined, they will probably decline
  24        everybody else, and then just to assume the opposite, we
  25        will have some date set after that time for us to have our


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 18
                                                           PageID.20588
                                                              of 21 Pg ID 4133
                                                                          Page 18 of
                                       21
                                                                              18



   1        mitigation.
   2                        MR. GRAVELINE:     That's correct.      That's the
   3        way I would envision how that would work.
   4                        MR. MARTIN:     We'll just wait to see what
   5        happens with Mr. Arnold and go from there.
   6                        MR. GRAVELINE:     That's correct, your Honor.
   7                        THE COURT:    All right.     Anybody else?     All
   8        right.    Mr. Graveline?
   9                        MR. GRAVELINE:     I'm not sure if now would be
  10        a good time to set a trial date for Group 2 just so we
  11        have it on the calendar, and so it's been my experience
  12        that all the lawyers' calendar fill up, especially when we
  13        are setting a six to eight week trial.           If the Court is
  14        inclined, I believe that since Group 1 is set for the day
  15        after Columbus Day, I would ask for the day after Martin
  16        Luther King Day in January for this, and block off six to
  17        eight weeks.
  18                        THE COURT:    How about we do it week after the
  19        first?
  20                        THE CLERK:    January 8th.
  21                        MR. GRAVELINE:     That's fine with the
  22        government, your Honor.
  23                        THE COURT:    How does that work for defense?
  24                        MR. SWOR:    Not really.     So we are going to be
  25        preparing during the holidays?


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 19
                                                           PageID.20589
                                                              of 21 Pg ID 4134
                                                                          Page 19 of
                                       21
                                                                              19



   1                        THE COURT:    That will require some --
   2                        MR. SWOR:    Besides that, we will need the
   3        first trial transcripts.        I mean, my client is charged in
   4        a count that's charged against Mr. Arnold, and obviously
   5        the evidence with regards to that, if it comes out at the
   6        trial of Mr. Arnold, is going to be critical to have.
   7                        MR. SCHARG:     Same thing on behalf of
   8        Mr. Fisher.     Mr. Arnold's trial testimony will be critical
   9        in our defense, and I would ask the Court -- I concur more
  10        with after Martin Luther King Day, later in the month,
  11        because I don't think it is realistic to set a date so
  12        early in 2018, and I would ask the Court to reconsider.
  13                        MR. FEINBERG:     Judge, I would ask, looking at
  14        the calendars, that we set it right after President's Day,
  15        which is February 20th, so that following week.             It's
  16        awfully tough preparing for a trial jury during the
  17        holidays.
  18                        THE COURT:    That's way out.
  19                        MR. FEINBERG:     It is only another month.
  20                        THE COURT:    Only another month?       All right.
  21        Let's set it around the first of February then.
  22                        THE CLERK:    February 5th, a Monday.
  23                        THE COURT:    February 5th.      If it turns out to
  24        unrealistic --
  25                        MR. SWOR:    Well, February 5th I guess is


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 20
                                                           PageID.20590
                                                              of 21 Pg ID 4135
                                                                          Page 20 of
                                       21
                                                                              20



   1        fine, but just some advance notice, the weekend of
   2        President's Day, Mr. Feinberg and I are already scheduled
   3        to be out of town.      So we may need to ask the Court for a
   4        recess.
   5                        THE COURT:    That will be --
   6                        MR. FEINBERG:     Thursday to Monday of that
   7        weekend.
   8                        THE COURT:    I imagine there will be some
   9        interruptions from time to time.         Let's set it initially
  10        for February 5th.
  11                  Anything else from anyone?
  12                        MR. MAGIDSON:     Judge, will we receive any
  13        other dates for plea cutoff or motions?
  14                        THE COURT:    We need a plea cutoff date.
  15                        THE CLERK:    Motion cutoff date is
  16        September 30th.
  17                        MR. MATEO:    December?
  18                        THE CLERK:    September 30th.      Do you want to
  19        go to October 2nd?
  20                        MR. GRAVELINE:     That's fine for the
  21        government.
  22                        THE CLERK:    October 2nd.
  23                        THE COURT:    Plea cutoff?
  24                        THE CLERK:    January 11th.
  25                        THE COURT:    That's the plea cutoff.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                           Doc #No.
                                 7351549
                                       Filed
                                           filed
                                              10/30/17
                                                 12/03/19
                                                        Pg 21
                                                           PageID.20591
                                                              of 21 Pg ID 4136
                                                                          Page 21 of
                                       21
                                                                              21



   1                  Anything else?
   2                        MR. GRAVELINE:         Nothing from the government.
   3                        THE COURT:       Anything from defense counsel?
   4        Excellent.     See you then.
   5                           (Proceedings concluded.)
   6
   7                                     -     -     -
   8                           C E R T I F I C A T I O N
   9                   I, Ronald A. DiBartolomeo, official court
  10        reporter for the United States District Court, Eastern
  11        District of Michigan, Southern Division, appointed
  12        pursuant to the provisions of Title 28, United States
  13        Code, Section 753, do hereby certify that the foregoing is
  14        a correct transcript of the proceedings in the
  15        above-entitled cause on the date hereinbefore set forth.
  16                   I do further certify that the foregoing
  17        transcript has been prepared by me or under my direction.
  18
  19     ____________________________                        ________________
         Ronald A. DiBartolomeo, CSR                               Date
  20     Official Court Reporter
  21                                     -     -     -
  22
  23
  24
  25


                        15-20652; USA v. EUGENE FISHER, ET AL
